CARPENTER, J.
This is an action brought by Morton F. Frost, a practicing physician living in the City of Providence, against the Industrial Trust Company, administrator of the estate of Rosa E. Godfrey, late of the City of Providence, deceased, to recover for medical Services rendered Rosa E. Godfrey in her lifetime. The case was tried before a jury in this court and the jury returned a verdict for the plaintiff in the sum of $3,500. The plaintiff thereupon filed a motion for a new trial, alleging the following grounds:
1. That the verdict in said case was against the law.
2. That the verdict is against the evidence and the weight thereof.
3. That said verdict is against the law and the evidence and the weight thereof.
4. That the damages awarded by the jury are inadequate.
5. That the plaintiff has discovered new and material evidence with relation to his case, which could not have been procured at the time of the trial.
The matter is now before this Court upon said motion and apparently, from the argument, the fifth ground mentioned in said motion was abandoned.
It appeared from the evidence in the case that Mrs. Godfrey, who was a woman along in years, had a shock and, thereupon, she was removed to the Hope Hospital where she was attended by Dr. Frost for about sixteen months, that is, up to the time of her death. During the time that she was in the hospital, the Industrial Trust Company was conservator of her estate. Dr. Frost filed a bill in the Probate Court of the City of Providence for the sum of $25,000, which was disallowed by the administrator.
In the trial of the case Dr. Frost contended before the jury that he was entitled to the sum of $25,000 for medical services' rendered Mrs. Godfrey.
The sole issue in the case was what was a fair value for the necessary medical attendance rendered Mrs. God-frey during said sixteen months, and from the evidence the jury found that the sum of $3,500 was a fair value for the necessary medical attendance rendered the deceased.
For plaintiff: Clifton I. Munroe, Sigmund W. Fisher.
For defendant: McGovern & Slat-tery.
This Court feels that the jury were justified in returning the verdict that they did return and feels that substantial justice has been done in this case.
Motion for new trial denied.